Citation Nr: 0108393	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of cholecystectomy and hiatal hernia with reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from September 1968 to 
September 1970 and from September 1972 to January 1979.  He 
also had additional service in the California Army National 
Guard from 1979 to 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
granted a 10 percent evaluation for residuals of 
cholecystectomy and hiatal hernia with reflux.  The appellant 
disagreed, arguing for an evaluation in excess of 10 percent, 
and this appeal ensued.  

During the pendency of this appeal, the appellant relocated 
to an area served by the Oakland RO.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's hiatal hernia is manifested by pyrosis 
and regurgitation, but is not manifested by cholecystectomy 
residuals, persistently recurrent epigastric distress, 
dysphagia, or pain involving the arm or shoulder productive 
of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of cholecystectomy and hiatal hernia with reflux 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.1, 4.2, 4.114, Diagnostic Codes 
7318 and 7346 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his service, the appellant underwent cholecystectomy 
in August 1974.  The RO, in an August 1989 rating decision, 
granted service connection for and assigned a noncompensable 
evaluation to the disability characterized as postoperative 
cholecystectomy and hiatal hernia with reflux.  He 
subsequently filed a claim for an increased evaluation, and 
in a May 1998 rating decision the RO granted a 10 percent 
evaluation effective in November 1996.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Before proceeding to the merits of the claim, the Board must 
ensure that VA has complied with its duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991) (effective through November 
8, 2000).  Recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, modified the adjudication of all 
pending claims, eliminated the well-grounded-claim 
requirement, and revised VA's duty to assist the appellant in 
the development of facts pertinent to the claim.  Under this 
duty, VA must provide the appellant with application forms 
and notify him of an incomplete application; provide him with 
notice of required information and evidence; make reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies; and 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  Here, the appellant filed 
a complete application, and the RO obtained relevant VA 
clinical and hospital records and afforded him two VA 
examinations.  He has not identified any other records that 
might be relevant to the claim.  The Board finds that VA 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claim and, on appellate review, 
sees no areas in which further development may be fruitful.  

The disability is currently evaluated 10 percent disabling 
pursuant to the criteria of two alternative diagnostic codes.  
Diagnostic Code 7318 provides for evaluation based on removal 
of the gall bladder, with a 10 percent evaluation assigned 
for removal with mild symptoms and a 30 percent evaluation 
assigned for removal with severe symptoms.  Diagnostic Code 
7346 provides for evaluation of hiatal hernia.  A 10 percent 
evaluation is assigned for such a hernia with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent evaluation is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation may be warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114.  

The evidence relevant to the appeal is as follows:

? VA clinical records indicated that in January 1997 the 
appellant under colonoscopy and in September 1997 an 
endoscopy, which revealed gastric polyps.  

? VA examinations in April 1998 showed that the appellant 
was diagnosed with gastroesophageal reflux disease in 
1988, for which he was treated with diet and stress 
reduction.  Over-the-counter medications did not help, 
so he was prescribed other medications.  He reported 
that his symptoms had worsened despite his compliance 
with instructions and medication.  He complained of 
substernal burning pain with heartburn three to four 
times per week for about one hour.  The examiner noted 
that the appellant denied dysphagia, hematemesis, or 
melena.  It was noted that he had a bitter taste in his 
mouth frequently, had about one to two episodes per 
month regurgitation of solid, partially-digested food, 
nauseated two to three times per week depending on food 
intake, ate a bland diet, and denied vomiting, 
constipation, and diarrhea.  Examination revealed an 
obese male with diffuse mild tenderness throughout the 
abdomen, with no focal tenderness, masses, 
hepatosplenomegaly, or distention.  His weight was down 
about 40 pounds over the previous year.  The diagnoses 
included gastroesophageal reflux disease and hiatal 
hernia.  It was also noted that he was not undergoing 
any current treatment for his reflux disease and that 
an examiner concluded he had no current residuals of 
the in-service cholecystectomy.  

? VA clinical records in July 1998 revealed abdominal 
pain of unknown etiology.  He was referred for 
gastrointestinal work up, and VA hospital records in 
July 1998 revealed abdominal pain of unknown etiology, 
later determined to be gastric polyps.  An abdominal x-
ray revealed nonobstructive bowel pattern and surgical 
changes in the right hemidiaphragm.  He also had chest 
pain without evidence of ischemia, viral gastritis, and 
gastrointestinal bleeding, the latter of which improved 
over the next few months.  He was hospitalized from 
October to November 1998 for gastric polyps and again 
in December 1998 for surgical removal of gastric 
polyps.  In these records, as in others through April 
1999, the examiners noted the presence of a hiatal 
hernia.  

? VA examination in June 1999 revealed that the appellant 
denied any problems associated with the 
cholecystectomy.  It was noted that he underwent 
procedures in the previous year to remove benign polyps 
from his colon.  Examination revealed no diarrhea, 
constipation, nausea, vomiting, hematemesis, melena, 
circulatory disturbance after meals, hypoglycemic 
reactions, pain, tenderness, or episodes of colic and 
distention.  It was noted that that the appellant had 
lost 43 pounds since December 1998 following surgery.  
His hemoglobin was 13.4.  The diagnoses included status 
post cholecystectomy in 1972, hiatal hernia, and 
gastroesophageal reflux disease.  

To award the next higher 30 percent evaluation pursuant to 
the criteria of Diagnostic Code 7318, the evidence must show 
removal of the gall bladder with severe symptoms.  The gall 
bladder was removed in 1972, but the VA examinations in April 
1998 specifically noted no current residuals of that 
procedure.  Moreover, the VA examination in June 1999 and the 
VA clinical records from 1997 to 1999 were silent as to any 
such residuals.  In fact, the VA examination in June 1999 
indicated that the appellant denied any problems associated 
with the cholecystectomy.  In light of this evidence, the 
Board cannot conclude that the gall bladder removal has 
resulted in severe symptoms as required for a higher 
evaluation pursuant to the criteria of Diagnostic Code 7318.  

As for the criteria of Diagnostic Code 7346, a 30 percent 
evaluation is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The VA examination in 
April 1998 noted episodes of heartburn and substernal 
nonischemic chest pain three to four times per week and 
regurgitation one to two times per month, but was silent as 
to any difficulty swallowing or pain involving the arm or 
shoulder.  The VA examination in June 1999 also failed to 
note any difficulty swallowing or pain involving the arm or 
shoulder, and also did not report any heartburn or 
regurgitation.  The VA examination in April 1998 showed he 
was not undergoing any treatment for his reflux disease, and 
the VA examination in June 1999 indicated that there was no 
diarrhea, nausea, vomiting, pain, or other symptoms of reflux 
disease or hernia.  From this evidence, it cannot be 
concluded that the appellant's symptomatology results in 
considerable impairment of health as required for a higher 
evaluation pursuant to the criteria of Diagnostic Code 7346.  


ORDER

An evaluation in excess of 10 percent for residuals of 
cholecystectomy and hiatal hernia with reflux is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

